--------------------------------------------------------------------------------

Exhibit 10.22


RESTRICTED STOCK AWARD AGREEMENT
(PERFORMANCE ADJUSTED)


THIS AGREEMENT is entered into and effective as of _________, 20___ (the “Date
of Grant”), by and between Select Comfort Corporation (the “Company”) and
__________(the “Grantee”).


A.           The Company has adopted the Select Comfort Corporation 2010 Omnibus
Incentive Plan (the “Plan”) authorizing the grant of Restricted Stock Awards to
employees, non-employee directors and consultants of the Company and its
Subsidiaries (as defined in the Plan).


B.           The Company desires to give the Grantee a proprietary interest in
the Company and an added incentive to advance the interests of the Company by
granting to the Grantee a Restricted Stock Award pursuant to the Plan.


Accordingly, the parties agree as follows:


1.
Grant of Award and Performance Adjustment.



The Company hereby grants to the Grantee a Restricted Stock Award (the “Award”)
consisting of _________(     ) shares (the “Award Shares”) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), subject to the
terms, conditions and restrictions set forth below and in the Plan.  Reference
to the Award Shares in this Agreement (or “Adjusted Award Shares” as defined
below) will be deemed to include the Dividend Proceeds (as defined in Section
3.3 of this Agreement) with respect to such Award Shares or Adjusted Award
Shares that are retained and held by the Company as provided in Section 3.3 of
this Agreement.


The number of Award Shares granted hereunder is subject to upward adjustment
based on the Company’s actual performance over the balance of fiscal year 20___
versus our performance targets in net sales and net operating profit.  If the
Company achieves both $___ million or more in net sales and $___ million or more
in net operating profit for fiscal year 20___, then the number of Award Shares
subject to this Agreement will be increased by a factor of ___X.  If the Company
does not achieve both of the performance targets described above, then the
number of Award Shares initially stated in the paragraph above will remain the
number of Award Shares subject to this Agreement.  The final determination of
whether or not the Company achieves the performance targets set forth above
shall be confirmed by the Management Development and Compensation Committee
based on the Company’s year-end financial statements.  The number of Award
Shares resulting after determination of whether or not the performance
adjustment applies, whether it be the original number of Award Shares or the
increased number of Award Shares after any applicable upward adjustment, is
referred to herein as the “Adjusted Award Shares”).


2.
Grant Restriction.



2.1           Restriction and Forfeiture.  The Grantee’s right to retain the
Adjusted Award Shares will be subject to the Grantee remaining in continuous
employment or service with the Company or any Subsidiary for a period of four
(4) years (the “Restriction Period”) following the Date of Grant; provided,
however, that such employment/service period restrictions (the “Restrictions”)
will lapse and terminate prior to end of the Restriction Period as set forth in
Section 2.2 below or as otherwise set forth in the Plan.

 
 

--------------------------------------------------------------------------------

 

2.2           Termination of Employment or Other Service.


(a)           Termination Due to Death or Disability.  In the event that the
Grantee’s employment or other service with the Company and all Subsidiaries is
terminated by reason of the Grantee’s death or Disability (as defined in the
Plan), the Restrictions applicable to the Adjusted Award Shares will immediately
lapse and terminate.


(b)           Termination Due to Retirement.


(i)           In the event that the Grantee’s employment or other service with
the Company and all Subsidiaries is terminated by reason of the Grantee’s
retirement at or beyond age fifty-five (55) and the Grantee has five (5) or more
years of service with the Company prior to retirement, the Restrictions
applicable to the Adjusted Award Shares will immediately lapse and terminate pro
rata based on the number of months elapsed in the Restriction Period as of the
date of retirement (e.g., if retirement occurs 24 months into the 36 month
vesting period, then the Restrictions will lapse and terminate with respect to
2/3rds of the Adjusted Award Shares).


(ii)           In the event that the Grantee’s employment or other service with
the Company and all Subsidiaries is terminated by reason of the Grantee’s
retirement prior to age fifty-five (55) or the Grantee has fewer than five (5)
years of service with the Company prior to retirement, all rights of the Grantee
under the Plan and this Agreement will terminate immediately without notice of
any kind, and this Award will be terminated and all Adjusted Award Shares with
respect to which the Restrictions have not lapsed will be forfeited.


(c)           Termination for Reasons other than Death, Disability or
Retirement.  In the event the Grantee’s employment or other service with the
Company and all Subsidiaries is terminated for any reason other than death,
Disability or retirement as provided above, or the Grantee is in the employ or
service of a Subsidiary and the Subsidiary ceases to be a Subsidiary of the
Company (unless the Grantee continues in the employ or service of the Company or
another Subsidiary), all rights of the Grantee under this Agreement will
terminate immediately without notice of any kind, and this Award will be
terminated and all Adjusted Award Shares with respect to which the Restrictions
have not lapsed will be forfeited.


3.
Issuance of Award Shares.



3.1           Privileges of a Shareholder; Transferability.  As soon as
practicable after the execution and delivery of this Agreement and the
satisfaction of any conditions to the effective issuance of the Award Shares or
Adjusted Award Shares, as the case may be, the Grantee will be recorded on the
books of the Company as the owner of the Award Shares or Adjusted Award Shares,
as the case may be, and the Company will issue one or more duly issued and
executed stock certificates evidencing the Award Shares or Adjusted Award
Shares, as the case may be.  Except as otherwise expressly provided in this
Agreement, the Grantee will have all voting, dividend, liquidation and other
rights with respect to the Award Shares or Adjusted Award Shares, as the case
may be, in accordance with their terms upon becoming the holder of record of
such Award Shares or Adjusted Award Shares; provided, however, that prior to the
lapse or other termination of the Restrictions applicable to such Award Shares
or Adjusted Award Shares, such Award Shares or Adjusted Award Shares will not be
assignable or transferable by the Grantee, either voluntarily or involuntarily,
and may not be subjected to any lien, directly or indirectly, by operation of
law or otherwise.  Any attempt to transfer, assign or encumber the Award Shares
or Adjusted Award Shares other than in accordance with this Agreement and the
Plan will be null and void and will void the Award, and all Award Shares or
Adjusted Award Shares for which the Restrictions have not lapsed will be
forfeited and immediately returned to the Company.

 
2

--------------------------------------------------------------------------------

 

3.2           Enforcement of Restrictions.  To enforce the Restrictions imposed
by this Agreement and the Plan, the Company may place a legend on the stock
certificates referring to the Restrictions and may require the Grantee, until
the Restrictions have lapsed with respect to any Award Shares or Adjusted Award
Shares, to keep the stock certificates evidencing such Award Shares or Adjusted
Award Shares, together with duly endorsed stock powers, in the custody of the
Company or its transfer agent or to maintain evidence of stock ownership of such
Award Shares or Adjusted Award Shares, together with duly endorsed stock powers,
in a certificateless book-entry stock account with the Company’s transfer agent.


3.3           Dividends and Other Distributions.  Unless the Committee, as
defined by the Plan, determines otherwise in its sole discretion (including,
without limitation, at any time after the grant of the Restricted Stock Award),
any dividends or distributions (including, without limitation, any cash
dividends, stock dividends or dividends in kind, the proceeds of any stock split
or the proceeds resulting from any changes or exchanges described in Section 6
of this Agreement, all of which are referred to herein collectively as the
“Dividend Proceeds”) that are paid or payable with respect to shares of Common
Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same rights and restrictions under this Agreement as the shares
to which such dividends or distributions relate.  The Committee may, in its sole
discretion, distribute such Dividend Proceeds to the Grantee or it may retain
and hold such Dividend Proceeds subject to the Restrictions and the other terms
and conditions of this Agreement.  In the event the Committee determines not to
pay such Dividend Proceeds currently, the Committee will determine in its sole
discretion whether any interest will be paid on such Dividend Proceeds.  In
addition, the Committee in its sole discretion may require such Dividend
Proceeds to be reinvested (and in such case the Committee may require the
Participant’s consent to such reinvestment) in shares of Common Stock that will
be subject to the same restrictions as the shares to which such Dividend
Proceeds relate.  In addition, the Committee may, in its sole discretion, cause
such Dividend Proceeds to be paid to the Company pursuant to Section 5 of this
Agreement in order to satisfy any federal, state or local withholding or other
employment-related tax requirements attributable to such dividends or
distributions or to the Grantee’s receipt of the Award or the lapse or
termination of the Restrictions applicable to Award Shares or Adjusted Award
Shares.


4.
Rights of Grantee.



4.1           Employment or Service.  Nothing in this Agreement will interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the employment or service of the Grantee at any time, nor confer upon the
Grantee any right to continue in the employment or service with the Company or
any Subsidiary at any particular position or rate of pay or for any particular
period of time.


4.2           Rights as a Shareholder.  The Grantee will have no rights as a
shareholder until the Grantee becomes the holder of record of such Award Shares
or Adjusted Award Shares, and no adjustment will be made for dividends or
distributions with respect to the Award Shares or Adjusted Award Shares as to
which there is a record date preceding the date the Grantee becomes the holder
of record of the Award Shares or Adjusted Award Shares, except as may otherwise
be provided in the Plan or determined by the Committee in its sole discretion.

 
3

--------------------------------------------------------------------------------

 

5.           Withholding Taxes.


The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company), or cause to be paid to the Company out of Dividend Proceeds, or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any federal, state or local withholding and employment-related tax
requirements attributable to the receipt of the Award, the receipt of dividends
or distributions on Award Shares or Adjusted Award Shares, or the lapse or
termination of the Restrictions applicable to Award Shares or Adjusted Award
Shares, or (b) require the Grantee promptly to remit the amount of such
withholding to the Company.  In the event that the Company is unable to withhold
such amounts, for whatever reason, the Grantee agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal, state or local law.


6.
Adjustments.



In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the Grantee, will make appropriate adjustment
(which determination will be conclusive) as to the number and kind of securities
or other property (including cash) subject to this Award.


7.
Subject to Plan.



The Award and the Award Shares or Adjusted Award Shares granted pursuant to this
Agreement have been granted under, and are subject to the terms of, the
Plan.  Terms of the Plan are incorporated by reference in this Agreement in
their entirety, and the Grantee, by execution hereof, acknowledges having
received a copy of the Plan.  The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan.  In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.


8.
Miscellaneous.



8.1           Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.


8.2           Governing Law.  This Agreement and all rights and obligations
under this Agreement will be construed in accordance with the Plan and governed
by the laws of the State of Minnesota, without regard to conflicts of laws
provisions.  Any legal proceeding related to this Agreement will be brought in
an appropriate Minnesota court, and the parties to this Agreement consent to the
exclusive jurisdiction of the court for this purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
8.3           Entire Agreement.  This Agreement and the Plan set forth the
entire agreement and understanding of the parties to this Agreement with respect
to the grant and vesting of this Award and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and vesting of this Award and the administration of the Plan.

8.4           Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties to this Agreement or, in the case of a
waiver, by the party waiving compliance.


The parties hereto have executed this Agreement effective the day and year first
above written.



 
SELECT COMFORT CORPORATION
     
/s/William R. McLaughlin
 
William R. McLaughlin
 
President and CEO











By execution of this Agreement,
GRANTEE
the Grantee acknowledges having
 
received a copy of the Plan.
 
  (Signature)      
 
  (Name and Address)            



 
5

--------------------------------------------------------------------------------